Citation Nr: 0628320	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a left wrist 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right wrist injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic cervical 
spine strain.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for severed facial 
nerve, also claimed as dental problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The veteran failed to report for a scheduled video conference 
hearing in November 2005.  The veteran's motion to reschedule 
his hearing before a Veterans Law Judge was denied in January 
2006. 

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a right wrist injury, to reopen a claim for 
chronic cervical spine strain, and to reopen a claim for 
severed facial nerve and the claim for a TDIU rating, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability does 
not involve any ankylosis, significant neurological 
impairment or intervertebral disc syndrome.  

2.  A chronic left wrist disability was not present during 
service, did not develop for many years after discharge from 
service, and did not develop as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent rating 
for low back strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002), Diagnostic Codes 
5285 to 5293, 5295 (effective prior to September 26, 2003), 
and Diagnostic Codes 5235 to 5243 (effective from September 
26, 2003); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 
(2005).

2.  A left wrist disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the left wrist 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to those elements.

With respect to the claim for an increased rating, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, but he was 
not provided with notice of the type of evidence necessary to 
establish the effective date.  However, the effective-date 
element of the claims is moot as the Board finds below that 
the preponderance of the evidence is against entitlement to 
an increased rating.   Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard.

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the agency of original jurisdiction dated in March 2005. 
 The letter specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's VA treatment records and 
service medical records have been obtained.  Private medical 
records and Social Security Administration (SSA) medical 
records have also been obtained.  Furthermore, the veteran 
has been provided VA medical examinations.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.



Low Back Disability

Legal Criteria

The veteran filed his claim for an increased rating for a low 
back disability in December 2001.  The Board notes that the 
regulations for rating disabilities of the spine were 
changed, effective September 23, 2002, and again effective 
September 26, 2003.  The VA General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003.  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  In this case the revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under the criteria in effect prior to September 23, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  A 40 percent 
rating was assigned for severe limitation of motion of the 
lumbar spine and for severe lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5289, 5292, 5295 (2003).

Effective September 26, 2003, the regulations for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic code.  The September 2003 regulatory 
amendments provide a general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating;

For unfavorable ankylosis of the entire thoracolumbar spine, 
a 50 percent disability rating is assigned;

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent disability rating is assigned;

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

History and Analysis:

The veteran has had a 40 percent rating in effect for his 
service-connected low back strain since December 1999.  In 
December 2001, the veteran submitted his request for an 
increased rating for his low back disability.

An April 2004 VA outpatient record indicates that X-rays have 
shown the veteran to have no fracture or spondylolisthesis of 
the lumbosacral spine.  The disc spaces and pedicles were 
preserved.  There were no bony lesions present, and the soft 
tissues were unremarkable.  The spinal canal was patent.  It 
was noted that the veteran had a fairly fluid gait.  Lower 
extremity motor was 5/5, there were no sensory deficits, and 
deep tendon reflexes were normal (2+).  When seen in March 
2004, the veteran walked briskly into the room.  He reported 
occasional left-sided sciatica type pain.  

On VA examination in December 2001, complaints of numbness in 
the thighs and pain in the lumbosacral area were noted to be 
subjective in nature.  The diagnosis was low back strain, 
with slight limitation of flexion and extension, and minimal 
painful motion.  VA examination in November 2002 resulted in 
a diagnosis of chronic low back strain.

In order for the veteran to receive a rating in excess of 40 
percent for his service-connected low back disorder, the 
evidence will have to show that the veteran has ankylosis or 
neurological impairment resulting in a compensable rating.  
This is not demonstrated from the evidence of record.

With respect to Diagnostic Code 5293 in effect prior to 
September 23, 2002, none of the VA examination reports or VA 
outpatient records contain a diagnosis of intervertebral disc 
syndrome.  The VA examinations have shown full ankle 
reflexes.  While the veteran was shown to have muscle spasm 
of the left dorsolumbar muscles on VA examination in December 
2001, the veteran has not been shown to have pronounced 
symptoms of intervertebral disc syndrome.  Neurological 
examination revealed bilateral ankle reflexes.  Patellar 
reflex was present on the left but was absent on the right.  
There was no gross weakness of flexion of the thighs, knees 
or ankles.  Vibratory sensation was intact.  The veteran was 
able to walk on the tips of his toes and on his heels.  
Furthermore, the November 2002 VA examination report 
indicated that the veteran had no paravertebral muscle spasms 
and that straight leg raising was negative to radicular 
symptoms.  Medical reports in 2004  failed to show any 
neurological impairment.  The criteria for a 60 percent 
rating for intervertebral disc syndrome have not been shown.  
Accordingly, the veteran is not entitled to a rating in 
excess of 40 percent under the criteria for intervertebral 
disc syndrome in effect prior to September 23, 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

With respect to the regulations in effect prior to September 
26, 2003, the veteran's current 40 percent rating is the 
maximum rating available under Diagnostic Code 5295, for 
lumbosacral strain.  This 40 percent rating is also the 
maximum rating assignable under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine. 

In December 2001, the veteran was noted to have lumbar spine 
motion of 0 to 70 degrees with slight pain, backward 
extension was 0 to 20 degrees, bilateral lateral flexion was 
0 to 30 degrees, bilateral rotation was 0 to 30 degrees.  The 
November 2002 VA examination report shoed the veteran to have 
lumbar spine flexion from 0 to 75 degrees.  The veteran 
clearly has useful remaining motion of the lumbar spine so a 
higher rating is not warranted for ankylosis of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  
Accordingly, a 40 percent disability evaluation is the 
maximum rating warranted for the orthopedic manifestations of 
his lumbar spine under the criteria in effect prior to 
September 26, 2003.

With regard to the criteria in effect since September 26, 
2003, the Board notes that an evaluation in excess of 40 
percent is not warranted for the orthopedic manifestations of 
the disability because the veteran retains useful motion of 
the lumbar spine.  

With respect to neurological manifestations, the medical 
evidence indicates that the veteran had no sensory deficits 
and full reflexes of the lower extremities.  In addition, 
there have been no incapacitating episodes necessitating 
bedrest prescribed by a physician.  Therefore, the Board 
finds that that a compensable evaluation for neurological 
manifestations of the veteran's low back disorder is not 
warranted under the former or current criteria.  

Since the preponderance of the evidence is against a higher 
rating for the veteran's low back disability under the 
current and the former criteria for the evaluation of 
diseases and injuries of the spine, an increased rating is 
not warranted.


Left Wrist Disability

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis

In his December 2001 claim, the veteran asserted that he 
injured his left wrist in a fall during service.  A review of 
the service medical records does not reveal that the veteran 
ever injured his left wrist due to a fall.  The service 
medical records do reveal that the veteran was kicked in the 
left hand while practicing karate.  X-rays at that time 
revealed no fracture, and no disability of the left wrist was 
noted.  The veteran's service medical records, including the 
April 1976 separation examination report, contain no left 
wrist complaints and no diagnosis of a left wrist disability.

A September 1976 VA examination report reveals no complaints 
or findings of a left wrist disability.  A review of the 
medical records does not reveal left wrist complaints until 
February 1987, at which time the veteran complained of left 
wrist pain.  

A March 1988 VA examination report does not indicate that the 
veteran had any left wrist disability.  

An April 1994 examination report for Social Security 
Administration indicates that the veteran complained of left 
wrist pain, but that the veteran was unable to pinpoint the 
date of onset.

VA X-rays taken in July 2003 revealed the veteran to have 
osteoarthritis of the left wrist.  

While the veteran maintains that his left wrist disability is 
a result of his service, as a layperson he is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The medical evidence does not 
indicate that the veteran ever had any left wrist disability 
during service.  The evidence also shows that the veteran did 
not have any left wrist complaints until more than 10 years 
after discharge from service.  While medical evidence 
indicates that the veteran currently has osteoarthritis of 
the left wrist, none of the evidence indicates that the 
veteran's current left wrist disability is in any way related 
to service.  Accordingly, the preponderance of the evidence 
is against the veteran's claim and service connection for a 
left wrist disability is not warranted.



ORDER

Entitlement to a rating in excess of 40 percent for low back 
strain is denied.

Entitlement to service connection for a left wrist disability 
is denied.



REMAND

VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim is affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, No. 04-
18, 2006 WL 1320743 ( Vet.App. March 31, 2006)

The March 2005 correspondence which notified the veteran of 
the general requirements of the duty to notify, as it 
pertains to the previously denied claims of service 
connection for a right wrist injury, a cervical spine strain 
and for severed facial nerve, also claimed as dental 
problems, informed the veteran that the prior decision 
denying the claims is final and that new and material 
evidence is required in order to reopen the claim.  The 
letter notified the veteran of the evidence that is necessary 
to establish entitlement to service connection and gave the 
definitions of new evidence and material evidence.  Given the 
Court's finding in Kent, the Board finds that the March 2005 
correspondence is deficient, as there was no information as 
to the basis for the final prior denials.  

In the veteran's case, a notice letter which satisfies the 
duty to notify, in the context of reopening the previously 
denied claim, should include a statement indicating the basis 
for previously denied claims.  The letter should also state 
the type of evidence which would be considered material to 
reopen his claims.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

While the veteran was notified of the evidence necessary to 
substantiate a claim of service connection, he was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date in the event that the 
claim is reopened and service connection is granted.  
Therefore, on remand the veteran must be provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include proper notice of the requirements imposed by the 
recent developments in case law.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decisions and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were deficient in 
the previous denial.  

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  Specifically, 
the notice letter should include 
information regarding the disability 
rating and the effective date to be 
assigned in the event that the previously 
denied claims of service connection is 
reopened and granted.  

2.  After the requested development has 
been accomplished, the RO should review 
the claims file and the development 
actions to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

3.  Readjudicate the claims to reopen and 
the claim for a TDIU rating.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


